--------------------------------------------------------------------------------

Back to Form 8-K [form8h.htm]
Exhibit 10.2


 
WELLCARE HEALTH PLANS, INC.


Summary of Compensation for Non-Employee Directors


Effective for the first fiscal quarter following June 12, 2007, the compensation
payable to the non-employee members of the board of directors of WellCare Health
Plans, Inc. (the “Company”) shall be as follows:


·  
An annual retainer of $37,500, payable quarterly in arrears.



·  
Each non-chair member of the audit committee shall receive an additional annual
retainer of $5,000, payable quarterly in arrears.



·  
The chairperson of the audit committee shall receive an additional annual
retainer of $10,000, payable quarterly in arrears.



·  
Each non-chair member of the compensation committee shall receive an additional
annual retainer of $2,000, payable quarterly in arrears.



·  
The chairperson of the compensation committee shall receive an additional annual
retainer of $2,500, payable quarterly in arrears.



·  
Each director shall be reimbursed for customary expenses for attending all board
of directors, committee and stockholder meetings.



·  
Directors are also eligible for discretionary grants of equity under the 2004
Equity Incentive Plan (or any other or successor plan).


